   Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 1 of 35




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


ACCELERON, LLC,
                                        Civil Action File No.
              Plaintiff,
     v.                                 1:12-CV-04123-TCB

DELL, INC.,

     Defendant.




   BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL
    SUMMARY JUDGMENT OF FINDING OF NO INVALIDITY
        ON DELL’S ANTICIPATION AND OBVIOUSNESS
     INVALIDITY GROUNDS INVOLVING KETRIS AND RLX
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 2 of 35




                                     TABLE OF CONTENTS

1.   BACKGROUND ............................................................................................ 1

     1.1.    The ’021 Patent Solved a Big Problem in Computer Systems and
             Has a Priority date of November 16, 2000 ........................................... 1
     1.2.    Dell Cannot Show by Clear and Convincing Evidence That the
             Ketris 9000 Shown at a May 2000 Trade Show had a “hot-
             swappable ethernet switch module” ..................................................... 3

             1.2.1. As Initially Developed by Ziatech, the Ketris 9000 Had No
                    Ethernet Switch Module ............................................................ 3

             1.2.2. The Only Evidence that a Board Was Modified to Provide an
                    Operable Ethernet Switch for the Ketris 9000 Shown at the
                    N+I Trade Show is the Inventor’s Uncorroborated Testimony
                    .................................................................................................... 6

                  1.2.2.1. No Modified Ethernet Switch Boards Still Exist Today.... 6

                  1.2.2.2. No Contemporaneous Corroborating Documents Exist
                           Depicting or Describing the Modified Ethernet
                           Switches ............................................................................. 6

                  1.2.2.3. The Actual Ketris 9000 Unit(s) Allegedly Shown at the
                           N+I Show Are Not Known to Still Exist Today ............... 7

     1.3.    No Clear and Convincing Evidence that the Ketris 9000 Unit
             Shown at the N+I Show or Demonstrated Thereafter in 2000 Had
             Software Configured to Poll the Late-Developed Ethernet Switch ..... 8

     1.4.    Dell Cannot Show by Clear and Convincing Evidence That Any
             Ketris 9000 Shown to Potential Customers Between May and
             August 2000 was Not Subject to a Non-Disclosure Agreement ........ 10

     1.5.    No Corroborating Evidence Establishes RLX’s Orbiter Prototype
             Was Ever Reduced to Practice, Publicly Shown, or Offered for Sale
             ............................................................................................................ 11


                                                         ii
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 3 of 35




2.   APPLICABLE LEGAL STANDARDS ....................................................... 12

     2.1.   Summary Judgment of No Invalidity ................................................. 12

     2.2.   Prior Art and the Requirement for Corroboration .............................. 13

3.   ARGUMENT REGARDING “KETRIS” .................................................... 14

     3.1.   Dell Cannot Establish by Clear and Convincing Evidence that the
            Ketris 9000 is Prior Art to the ’021 Patent as a Matter of Law ......... 14

            3.1.1. Dell’s § 102(b) Contention Fails Because the N+I Show Was
                   Less Than One Year Before the ’021 Patent’s Priority Date .. 15

            3.1.2. Uncorroborated Oral Testimony on the Modified Ethernet
                   Switches Disqualifies the Ketris 9000 as § 102(a) or (g)(2)
                   Prior Art for Lack of a “Hot-Swappable Ethernet Switch
                   Module” ................................................................................... 15

                3.1.2.1. The Actual Modified Ethernet Switches Do Not Exist.... 15
                3.1.2.2. No Corroborating Documents Describing or Depicting
                         the Actual Modified Ethernet Switches Exist ................. 16

                3.1.2.3. No Witnesses Corroborate Mr. Bottom’s Oral
                         Testimony ........................................................................ 17

                3.1.2.4. Mr. Bottom’s Uncorroborated Oral Testimony Alone is
                         Insufficient to Constitute Clear and Convincing
                         Evidence to Support § 102(a) or § 102(g) and, Thus
                         § 103 ................................................................................ 20

            3.1.3. Because There is No Clear and Convincing Evidence that
                   Polling the Ethernet Switch was Ever Added Before 2001,
                   Ketris 9000 is Not Prior Art to Claims 20 and 22 of the ’021
                   Patent ........................................................................................ 21

            3.1.4. Evidence of NDAs Precludes any Ketris 9000 Unit Allegedly
                   Shown by Mr. Forbes During the Summer 2000 From
                   Constituting Prior Art Under § 102 or § 103 ........................... 22

                                                     iii
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 4 of 35




4.   ARGUMENT REGARDING “RLX” .......................................................... 23

     4.1.    Dell Cannot as a Matter of Law Establish by Clear and Convincing
             Evidence that the Orbiter Prototype or any device under its “RLX”
             Label is Prior Art to the ’021 Patent under §§ 102(a), (b), or (g) ...... 23

5.   CONCLUSION............................................................................................. 25




                                                    iv
        Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 5 of 35




                                      TABLE OF AUTHORITIES

CASES

AdvanceMe v. RapidPay, 509 F. Supp. 2d 593 (E.D. Tex. 2007) ...........................23
Barbed Wire Patent Case, 143 U.S. 275 (1892)......................................................20
Celotex. v. Catrett, 477 U.S. 317 (1986) .................................................................12
Clark v. Coats, 929 F.2d 604 (11th Cir. 1991) ........................................................12
Eli Lilly & Co. v. Barr Labs., 251 F.3d 955 (Fed. Cir. 2001) .................................13
Finnigan Corp. v. United States ITC, 180 F.3d 1354 (Fed. Cir. 1999) ............ 13, 14
Hahn v. Wong, 892 F.2d 1028 (Fed. Cir. 1989) ......................................................13
In re Reuter, 670 F.2d 1015 (CCPA 1981) ..............................................................18
Martek Biosciences v. Nutrinova, Inc., 579 F.3d 1363 (Fed. Cir. 2009) .................13
Microsoft Corp. v. i4i Ltd. P'ship, 564 U.S. 91 (2011) ...........................................12
P&G v. Teva Pharm., 566 F.3d 989 (Fed. Cir. 2009) .............................................13
Price v. Symsek, 988 F.2d 1187 (Fed. Cir. 1993) ....................................................13
Quest Integrity USA v. Cokebusters, 924 F.3d 1220 (Fed. Cir. 2019) ....................15
Sandt Tech. v. Resco Metal, 264 F.3d 1344 (Fed. Cir. 2001) ..................... 13, 20, 25
Woodland Trust v. Flowertree Nursery, 148 F.3d 1368 (Fed. Cir. 1998) ....... passim
OTHER AUTHORITIES

FED. R. CIV. P. 56(a).................................................................................................12




                                                           v
      Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 6 of 35




                            TABLE OF EXHIBITS

Ex. A – Statement of Undisputed Material Facts – unredacted version filed under
        seal

   Ex. A-1 – Bottom I Deposition Transcript (October 25, 2017) – filed under
             seal

   Ex. A-2 – George.COM Engineering Reference Specification (Exhibit 2 to
             Bottom I Deposition)

   Ex. A-3 – Bottom II Deposition Transcript (May 6, 2019)
   Ex. A-4 – Dr. Michalson Deposition Transcript (June 20, 2019) – filed under
             seal
   Ex. A-5 – Forbes I Deposition Transcript (October 24, 2017) – filed under seal
   Ex. A-6 – Forbes II Deposition Transcript (December 11, 2017) – filed under
             seal
   Ex. A-7 – Release Notes for Version 1.03 of Ketris Manager (Exhibit 74 to
             Forbes III Deposition)
   Ex. A-8 – Ketris Network Demo Doc. (Exhibit 11 to Bottom I Deposition)

   Ex. A-9 – Forbes III Deposition Transcript (May 7, 2019)

   Ex. A-10 – Exhibit 4 to Rousset I Deposition (hippster.com web page)
   Ex. A-11 – Rousset I Deposition Transcript (July 18, 2018) – filed under seal

   Ex. A-12 – Forbes                                                 (executed)
              (Exhibit 60 to Forbes II Deposition) – filed under seal

   Ex. A-13 – Bottom                                                 (executed)
              (Exhibit 16 to Bottom I Deposition) – filed under seal
   Ex. A-14 – Bottom                                                  . (Exhibit
              14 to Bottom I Deposition) – filed under seal


                                       vi
      Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 7 of 35




   Ex. A-15 – U.S. Patent No. 6,950,895 to Bottom (Exhibit 17 to Bottom I
              Deposition)

Ex. B – Putnam Report Regarding Validity of the ’021 Patent– filed under seal
Ex. C – Dr. Michalson Expert Report on Validity

Ex. D – Exhibit 35 to Michalson’s Expert Report on Validity – filed under seal




                                       vii
      Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 8 of 35




      Acceleron moves for partial summary judgment of no invalidity of U.S. Patent

No 6,948,021 (“the ’021 Patent”) on all § 102 and § 103 grounds involving “Ketris”

because Dell improperly relies only upon uncorroborated oral testimony to allege

that a Ketris system containing all the elements of the ’021 Patent’s claims was

publicly displayed or operated before the ’021 Patent’s priority date. Acceleron also

moves for partial summary judgment of no invalidity on the § 103 ground for “RLX”

because Dell cannot corroborate that an “Orbiter prototype” was reduced to practice

(with all elements of the ’021 Patent) or publicly displayed (due to NDAs) before

the ’021 Patent’s priority date. Thus, partial summary judgment of no invalidity is

appropriate for all “Ketris” and “RLX” invalidity grounds, including those identified

in Dell’s expert, Dr. Michalson’s Invalidity Report. See Ex. C at ii-iv.

1.    B ACK GROUND

      1.1.   The ’021 Patent Solved a Big Problem in Computer Systems and
             Has a Priority date of November 16, 2000
      The ’021 Patent’s priority date is Nov. 16, 2000 because it claims priority to

U.S. Prov. App. No. 60/248,834 (“the ’834 App.”) filed on that date. See Ex. A,

Statement of Undisputed Material Facts at ¶ 1; Doc. 168-1 (’021 Patent). The ’021

Patent relates to a system “for enhancing fault tolerance and hot swapping in

computer systems,” such as file servers that may inconvenience many users when

taken out of operation due to the required removal and replacement of components.

                                          1
      Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 9 of 35




Id. at ¶ 2; ’021 Patent at 1/15-16. The ’021 Patent states that “[i]n systems that do

not support hot swapping of components, each process of component insertion

and/or removal requires a complete shutdown of the entire system to prevent damage

to other components or to the system.” Ex. A at ¶ 3 [’021 Patent at 1/31-37]. “In time

critical systems such as communications systems, system downtime is both a

financial problem as well as a service quality problem.” Id.

      The ’021 Patent explains that “[a] drawback of hot swapping, however, is it

requires trained personnel to insert and/or remove components from a computer

system to minimize damage” to components of the system. Id. at ¶ 4 [’021 Patent at

1/39-41]. “Another drawback is electrical noise … caused by the change in current

at the instance when connection is made between power pins of a component and

corresponding elements of the computer system,” which “may cause loss of data,

incorrect program execution and damage to delicate hardware components,” thereby

affecting performance of the computer system. Id. [’021 Patent at 1/44-52].

      As such, the ’021 Patent “is directed to a hot swapping computer network

appliance operating in mission critical applications where any computer downtime

can result in serious consequences.” Id. at ¶ 5 [’021 Patent at 1/60-67]. All eight

asserted claims of the ’021 Patent (3, 14-17, 20, 22, & 24) claim a computer network

appliance comprising “a hot-swappable ethernet switch module.” Id. at ¶ 6.

                                          2
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 10 of 35




      1.2.   Dell Cannot Show by Clear and Convincing Evidence That the
             Ketris 9000 Shown at a May 2000 Trade Show had a “hot-
             swappable ethernet switch module”
             1.2.1. As Initially Developed by Ziatech, the Ketris 9000 Had No
                    Ethernet Switch Module
      David Bottom joined Ziatech Corp. in early 1999 and began work on his idea

for the                            Ex. A at ¶ 7; Ex. A-1, Bottom I Dep. Tr. 19/8-9;

24/22-25/1 & 24/10-12; 156/9. Mr. Bottom built                               for his

              but it lacked an Ethernet switch. Ex. A at ¶ 8; Ex. A-1 at 26/15-17.

      In a May 13, 1999 reference specification for the Ketris project, codenamed

“George.COM” at the time (see Ex. A-2), the design for what would become the

Ketris 9000 called for

                                 Ex. A at ¶ 9; Ex. A-1 at 28/10-25. Mr. Bottom

described this card as a



                               Id.; Ex. A-1 at 29/20-22. While the George.COM

reference spec. indicates that a “System Management Board” could possibly

“provide an Ethernet hub/switch to tie all CPU’s together via a dedicated Ethernet

channel plus some additional management and alarm capabilities,” it makes clear

that a System Management Board “has not been specified yet” and that the pros and

cons for several communication approaches were still being considered as design

                                         3
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 11 of 35




options on the drawing board, including a repeater, a hub, a managed switch, and an

unmanaged switch. Ex. A at ¶ 10; Ex. A-2 at 1 (emphasis added).

      Mr. Bottom testified that




          Ex. A at ¶ 11; Ex. A-1 at 30/7-12 & 33/1-11. Mr. Bottom said




               Ex. A at ¶ 12; Ex. A-1 at 29/24--30/2. Learning that




                         Ex. A at ¶ 13; Ex. A-1 at 29/25--30/2 & 33/6-7.

      According to Mr. Bottom,




                                                         Ex. A at ¶ 14; Ex. A-1 at

120/7-24. As per Mr. Bottom, Ziatech decided



                                             . Ex. A at ¶ 15; Ex. A-1 at 54/3-9 &

                                        4
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 12 of 35




35/15-19. Finally, after a number of iterations of flawed chips, Mr. Bottom explained

that Ziatech received a “handful of Ethernet chips for the switch literally days before

the [May 9-11, 2000 Networld Interop] show.” Ex. A at ¶ 16; Ex. A-3, Bottom II

Dep. Tr. at 325/23-25. As a result, Mr. Bottom claimed that




                    Ex. A at ¶ 17; Ex. A-1 at 35/10-14 & 40/17-18.

      However, just like the prior iterations, the chips received just days before the

May 9-11, 2000, N+I show also had flaws, which caused “an error on the board

layout” because the chip maker “reversed the polarities on a whole group of pins.”

Ex. A at ¶ 18; Ex A-3 at 357/10-11 & 20. (emphasis added). Because there was no

time to wait for a corrected iteration of the chip to be made before the N+I show,

Mr. Bottom testified that “they just cut the traces and reversed all the leads”

themselves. Ex. A at ¶ 19; Ex. A-3 at 357/23-24. Mr. Bottom explained that the

reversal of “all the leads” “was done with wires when we demonstrated” at the May

9-11, 2000, N+I show because of the cuts to the board to disconnect the copper traces

in the silicon. Ex. A at ¶ 19; Ex. A-3 at 357/11-12 & 23-24 (emphasis added).

      Dell’s expert, Dr. Michalson, described the process for cutting and rewiring a

circuit board to repair errors like this as                                        Ex.

                                              5
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 13 of 35




A-4, Michalson Dep. Tr. at 165/21-23. He also testified that




                                                ” Id. at 166/8-12 &14-15.

             1.2.2. The Only Evidence that a Board Was Modified to Provide an
                    Operable Ethernet Switch for the Ketris 9000 Shown at the N+I
                    Trade Show is the Inventor’s Uncorroborated Testimony
                1.2.2.1. No Modified Ethernet Switch Boards Still Exist Today
      There is no evidence that the cut and rewired Ethernet switches modified just

days before the N+I show still exist today. Ex. A at ¶ 20; Ex. A-4 at 166/24--167/4.

Indeed, when asked,




                              Ex. A at ¶ 20; Ex. A-4 at 145/23--146/9. Because the

Ethernet modified switches do not still exist, neither Dell nor Acceleron can test their

functionality to determine if they were actually hot-swappable.

                1.2.2.2. No Contemporaneous Corroborating Documents Exist
                        Depicting or Describing the Modified Ethernet Switches

      Likewise, there are no documents, including drawings, schematics,

photographs, etc., in evidence that describe or depict the                       ” and

                                           6
      Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 14 of 35




             modifications to the Ethernet switches made only days before the N+I

show. Specifically, when Dr. Michalson was asked if as part of his analysis and

evaluation of the Ketris 9000 system whether

                            the Ethernet switches, as Mr. Bottom described in his

testimony, Dr. Michalson answered,

               Ex. A at ¶ 21; Ex. A-4 at 169/11-14.

                  1.2.2.3. The Actual Ketris 9000 Unit(s) Allegedly Shown at the N+I
                          Show Are Not Known to Still Exist Today

       When former Ziatech employee, Bryn Forbes, was asked

                               ” marked as Exhibit 1 in his deposition (hereinafter

“Forbes Depo. Ex. 1”), which is the only Ketris 9000 unit in evidence, Mr. Forbes

testified,                                 ” Ex. A at ¶ 22; Ex. A-5, Forbes I Dep. Tr.

at 17/3-10. When asked if



       Ex. A at ¶ 23; Ex. A-6, Forbes II Dep. Tr. at 249/20--250/1. Dell’s expert, Dr.

Michalson, summarized it best, acknowledging that




                                          7
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 15 of 35




Ex. A at ¶ 24; Ex. A-4 at 145/5-12.

      Plus, the




    . See Ex. A at ¶¶ 25-26; See Ex. A-6 at 225/25--226/2; Ex. A-7, Dec. 22, 2000

Release Notes for Version 1.03 of Ketris Manager at 1. Similarly,




             See Ex. A at ¶¶ 27-28; Ex. A-5 at 72/6-9; Ex. A-7. Thus, the Ketris

9000 marked as Forbes Depo. Ex. 1 is not the configured unit from the N+I show.

      1.3.   No Clear and Convincing Evidence that the Ketris 9000 Unit
             Shown at the N+I Show or Demonstrated Thereafter in 2000 Had
             Software Configured to Poll the Late-Developed Ethernet Switch
      Because Ziatech kept receiving flawed Ethernet switch chips from its vendor,

even right up to just days before the May 9-11, 2000, N+I show, Ziatech delayed

implementing certain features for the Ketris 9000 under development. Specifically,

in answering a question about polling the Ethernet switch and whether he




                                        8
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 16 of 35




                                  Mr.

Bottom testified,




                                                     Ex. A-8 at BOTTOM-02602
                            See Ex. A at ¶ 29; Ex. A-1 at 245/7-14.

      Mr. Bottom explained,



                                                    Ex. A at ¶ 30; Ex. A-1 at 212/4-

10 & 19-20; Ex. A-8, Exhibit 11 to Bottom I Dep. at BOTTOM-02602. In describing




                                              Ex. A at ¶ 30; Ex. A-1 at 212/8-10 &

219/13--220/4; Ex. A-8 (annotated above).

      Regarding the functions Mr. Bottom described as the

                            Mr. Forbes testified that the Ketris Manager software

running on the Ketris 9000 at the time of the N+I show was actually only a “beta

version” of the software “called 0.9.” Ex. A at ¶ 31; Ex. A-9, Forbes III Dep. Tr. at

410/8-9 & 411/5. Mr. Forbes indicated that a final release Version 1.0 was available

                                         9
       Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 17 of 35




“towards the end of the summer of 2000,” but no documents confirm if polling the

Switch Manager was later implemented. Ex. A at ¶ 32; Ex. A-9 at 411/12-13. Indeed,

Version 1.03 Ketris Management Software Release Notes, dated Dec. 22, 2000, lists

a communication problem between the Ketris Manager software and the Ethernet

Switch Blade as one of the “Known Issues in this Release,” raising further

uncertainty about polling even as of Dec. 2000. Ex. A at ¶ 33; Ex. A-7 at Forbes-

05748.

       1.4.     Dell Cannot Show by Clear and Convincing Evidence That Any
                Ketris 9000 Shown to Potential Customers Between May and
                August 2000 was Not Subject to a Non-Disclosure Agreement
       Mr. Forbes testified that after the N+I show concluded,

                                                             Ex. A at ¶ 34; Ex. A-5 at

30/8-12. When asked if he himself



              Ex. A at ¶ 35; Ex. A-5 at 31/20 – 32/9 (emphasis added). After admitting

that                    Mr. Forbes further acknowledged,




                              Id.




                                           10
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 18 of 35




      1.5.   No Corroborating Evidence Establishes RLX’s Orbiter Prototype
             Was Ever Reduced to Practice, Publicly Shown, or Offered for Sale
      In March 2000, Rocketlogix, Inc. formed and began developing web servers.

See Ex. A at ¶ 37; see also Ex. A-10, Exhibit 4 to Rousset I Dep. at 1. Former

Rocketlogix and current Dell employee, Stephen Rousset, testified that



                                                                 Ex. A at ¶¶ 38-39;

Ex. A-11, Rousset I Dep. Tr. at 35/6; 81/8-9; & 85/3-4. However, as per Mr. Rousset,

                                       . Ex. at ¶ 40; Ex. A-11 at 86/16-20.

      According to Mr. Rousset,



                                                     Ex. A at ¶ 41; Ex. A-11 at 79/1-

13 & 80/3-9 & 80/13-15. Mr. Rousset testified that



                                                       . A at ¶¶ 42-43; Ex. A-11 at

78/16-19 & 80/24 – 81/2. Mr. Rousset also testified that



Ex. A at ¶ 44; Ex. A-11 at 35/24 – 36/4; 36/9-11.

      In January 2001, Roctketlogix changed its name to RLX Technologies,

installed new executive leadership, and relocated from Plano, TX to a Houston
                                        11
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 19 of 35




suburb. Ex. A at ¶ 45; Ex. A-10 at 1. Months later,

                                                        . Ex. A at ¶ 46; Ex. A-11 at

36/5-8; see also Ex. A-10 at 2. The RLX 324 product was characterized by Mr.

Rousset as



                  Ex. A at ¶¶ 40, 47 & 48; Ex. A-11 at 37/17-22 & 86/16-20.

2.    A PPLICABLE L EGAL S TANDARDS

      2.1.   Summary Judgment of No Invalidity
      Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV.

P. 56(a). The movant has the burden of proving the absence of a genuine dispute of

material fact. Celotex. v. Catrett, 477 U.S. 317, 322 (1986). If the non-movant has

the burden at trial, the movant may meet its burden by “point[ing] to materials on

file that demonstrate that the party bearing the burden of proof at trial will not be

able to meet that burden.” Clark v. Coats, 929 F.2d 604, 608 (11th Cir. 1991).

      Because patents are presumed valid, a party challenging validity has the

burden of proving its case by clear and convincing evidence. Microsoft Corp. v. i4i

Ltd. P'ship, 564 U.S. 91, 95 (2011). Thus, “a moving party seeking to have a patent

held not invalid at summary judgment must show that the nonmoving party, who


                                         12
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 20 of 35




bears the burden of proof at trial, failed to produce clear and convincing evidence on

an essential element of a defense upon which a reasonable jury could invalidate the

patent.” Eli Lilly & Co. v. Barr Labs., 251 F.3d 955, 962 (Fed. Cir. 2001).

      2.2.   Prior Art and the Requirement for Corroboration
      “It is well established in our case law that a party claiming his own prior

inventorship must proffer evidence corroborating his testimony.” Sandt Tech. v.

Resco Metal, 264 F.3d 1344, 1350 (Fed. Cir. 2001) (citing Price v. Symsek, 988 F.2d

1187, 1194 (Fed. Cir. 1993)); see also P&G v. Teva Pharm., 566 F.3d 989, 999 (Fed.

Cir. 2009) (quoting Hahn v. Wong, 892 F.2d 1028, 1032 (Fed. Cir. 1989) (The

inventor “must provide independent corroborating evidence in addition to his own

statements and documents.”)). Federal Circuit “case law is unequivocal that an

inventor’s testimony respecting the facts surrounding a claim of derivation or

priority of invention cannot, standing alone, rise to the level of clear and convincing

proof.” Martek Biosciences v. Nutrinova, Inc., 579 F.3d 1363, 1374 (Fed. Cir. 2009)

(quoting Price, 988 F.2d at 1194); see also Finnigan Corp. v. United States ITC, 180

F.3d 1354, 1368 (Fed. Cir. 1999) (“[T]estimony concerning a witness’s own

anticipatory activities must be corroborated.”) (emphasis in original).

      “While [the Federal Circuit] has in the past applied the requirement of

corroboration more often in the context of priority disputes under 35 U.S.C.

                                          13
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 21 of 35




§ 102(g), corroboration has been required to prove invalidity under other subsections

of § 102 as well.” Finnigan, 180 F.3d at 1367 n.10; Woodland Trust v. Flowertree

Nursery, 148 F.3d 1368, 1373 (Fed. Cir. 1998) (stating in a case involving § 102(a)

prior knowledge and use, “[c]orroboration of oral evidence of prior invention is the

general rule in patent disputes.”). Indeed, the Federal Circuit has found that “[n]o

principled reason appears for applying a different rule when other subsections of

§ 102 are implicated: a witness’s uncorroborated testimony is equally suspect as

clear and convincing evidence if he testifies concerning the use of the invention in

public before invention by the patentee (§ 102(a)), use of the invention in public one

year before the patentee filed his invention (§ 102(b)), or invention before the

patentee (§ 102(g)).” Finnigan, 180 F.3d at 1367.

3.    A RGUMENT R EGARDING “K ETRIS ”

      3.1.   Dell Cannot Establish by Clear and Convincing Evidence that the
             Ketris 9000 is Prior Art to the ’021 Patent as a Matter of Law
      Dell asserts that the physical Ketris 9000 system is prior art to the ’021 Patent

under 35 U.S.C. §§ 102(a), 102(b), and 102(g)(2) for two reasons. See Doc. 208-1,

Dell’s Second Amended Invalidity Contentions at 10-11. First, Dell alleges that the

Ketris 9000 system “was publicly displayed, publicly operated, and offered for sale

at the May 9-11, 2000 [N+I show] by at least David Bottom.” Doc. 208-6, Ketris

Invalidity Chart at 2. Second, Dell alleges that the Ketris 9000 system “was publicly

                                         14
      Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 22 of 35




displayed, publicly operated, and offered for sale … during multiple Ziatech sales

trips during May through August of 2000 by at least Bryn Forbes.” Id.

             3.1.1. Dell’s § 102(b) Contention Fails Because the N+I Show Was
                    Less Than One Year Before the ’021 Patent’s Priority Date

      “Section 102(b) prevents a person from receiving a patent if, ‘more than one

year prior to the date of the application for patent in the United States,’ ‘the invention

was . . . on sale’ in the United States.” Quest Integrity USA v. Cokebusters, 924 F.3d

1220, 1227 (Fed. Cir. 2019). Since the ’021 Patent claims priority to the ’834 App.,

filed Nov. 16, 2000 (Ex. A at ¶ 1), the May 2000, N+I show is not prior art to the

’021 Patent under § 102(b), even if, arguendo, the Ketris 9000 was offered for sale.

             3.1.2. Uncorroborated Oral Testimony on the Modified Ethernet
                    Switches Disqualifies the Ketris 9000 as § 102(a) or (g)(2) Prior
                    Art for Lack of a “Hot-Swappable Ethernet Switch Module”
                 3.1.2.1. The Actual Modified Ethernet Switches Do Not Exist
      Per David Bottom’s oral testimony, the only Ethernet switches used at the N+I

show were those modified just days earlier with cut traces and all the leads reversed

on both on-board chips by the addition of wires due to flaws and errors discovered

in the chips received days before the show. Ex. A at ¶¶ 17-19; see supra § 1.2.1. If

those modified Ethernet switches still existed, then the parties could at least attempt

to verify whether they are (or were) hot-swappable, as required by the ’021 Patent.

      However, since the modified Ethernet switches do not still exist today, as

                                           15
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 23 of 35




confirmed by Dr. Michalson, the parties are unable to perform any tests to determine

if the switches are or were hot-swappable.1 See Ex. A at ¶ 20 (quoting Ex. A-4,

Michalson Dep. Tr. at 167/3-4:




                          ”). Thus, Mr. Bottom’s testimony cannot be corroborated

by the modified Ethernet switches, since they do not exist.

                3.1.2.2. No Corroborating Documents Describing or Depicting the
                        Actual Modified Ethernet Switches Exist
      No corroborating documents exist in evidence depicting or describing the

modifications made to the Ethernet switches before the N+I show or any time

thereafter. Specifically, no documents, as Dr. Michalson also confirmed, describe,

identify or specify which copper traces on the Ethernet switch boards were actually

cut by Ziatech’s technician(s) over 19 years ago and where on the boards wires were



1
 Acceleron’s technical expert, William Putnam, questioned this issue in stating that
“[g]iven that the versions of the Switch Blades allegedly demonstrated at the
conference had traces cut and wires added to correct a PCB layout error where the
polarity of groups of pins were reversed, it is not clear whether the Switch Blades
were capable of being hot swapped.” Ex. B, Putnam Validity Report at 46. Mr.
Putnam further explained that, “[a]s described in the ’021 Patent, one of the
techniques for enabling hot swappability involved having connector pins of varying
lengths”; therefore, “[r]eversing the polarity of at least these connector pins could
render an otherwise hot-swappable component unable to be hot-swapped.” Id.
                                         16
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 24 of 35




actually physically added. See Ex. A at ¶ 21 (quoting Ex. A-4 at 169/11-14:

                                                     ). Since such documents do not

exist, the parties cannot determine if the modified Ethernet switches would have

been hot-swappable based on any documented descriptions, schematics, drawings,

etc., to potentially corroborate Mr. Bottom’s oral testimony.

      This absence of any documentation describing any short or long-term

modifications made just before the N+I show or afterwards is noteworthy, since one

would expect there to be a schematic, drawing, or other document describing the

                                  modifications, especially since the modifications

had to be replicated on each of the Ethernet switch boards for each of the “handful

of Ethernet chips for the switch [received] literally days before the [N+I] show.” Ex.

A-3, Bottom II Dep. Tr. at 325/23-25; see also Woodland Trust, 148 F.3d at 1373

(“It is rare indeed that some physical record (e.g., a written document such as notes,

letters, invoices, notebooks, or a sketch or drawing or photograph showing the

device, a model, or some other contemporaneous record) does not exist.”).

                3.1.2.3. No Witnesses Corroborate Mr. Bottom’s Oral Testimony

      The only other former Ziatech employee deposed in this case is Bryn Forbes,

but he repeatedly testified that he did not even attend the N+I show. See Ex. A at

¶ 36 (quoting Ex. A-5 at 29/10:                                              Ex. A-6

                                         17
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 25 of 35




at 250/4-5:                                                       & Ex. A-9 at 453/9-

14: “Q. And I understand that you had indicated that you did not attend the [Networld

Interop] show, right? A. Correct.”). Thus, when asked whether the Ketris 9000 unit

that is Forbes Depo. Ex. 1 is the unit “shown at the Networld Interop show in May

of 2000,” Mr. Forbes responded that “I

                                              Ex. A-6 at 252/24 – 253/6 (emphasis

added). And when asked, “You didn’t personally see what was demonstrated at the

Networld Interop show, did you?” Mr. Forbes responded, “I did not.” Ex. A at ¶ 36

(quoting Ex. A-9 at 407/12-15).

      Since Mr. Forbes did not attend the N+I show, he cannot corroborate Mr.

Bottom’s testimony about the modified Ethernet switches, including whether or not

they were hot-swappable. Thus, there is no oral testimony corroborating the

existence of, let alone the actual modifications purportedly made to, the modified

Ethernet switches at any time, including at the N+I show or thereafter.

      Even if Dell were to cite to oral testimony from Mr. Forbes as somehow

corroborating Mr. Bottom’s oral testimony about the modified Ethernet switches, it

would still fail the “rule of reason” analysis to the “corroboration requirement.” See

Woodland Trust, 148 F.3d at 1371 (reciting the eight criteria compiled in In re

Reuter, 670 F.2d 1015, 1021 n.9 (CCPA 1981)). For one, Mr. Forbes is not an

                                         18
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 26 of 35




uninterested fact witness, but is instead a

        See Ex. A at ¶ 49 (Ex. A-12,

     ).2 As                     Mr. Forbes made several trips by private plane from

Southern California to Baker Botts’ Palo Alto offices to help Dell’s counsel and Dr.

Michalson prepare Dell’s invalidity case based on the Ketris 9000. See Ex. A at

¶¶ 50-52; Ex. A-9 at 336/10--380/3; 338/2-5; 342/20-22; 343/20--345/1; 348/8-12;

353/14-18; 355/15-18; 365/10--366/24; 371/2-5; 374/8-14; & 374/17--375/13.

      Also, the events at issue in Mr. Bottom’s and Mr. Forbes’s testimony occurred

19 years ago, thus failing the “time period” criteria. This long delay “reinforces the

heavy burden when establishing prior public knowledge and use based on long-past

events.” Woodland Trust, 148 F.3d at 1373. Indeed, the Federal Circuit in Woodland

Trust noted that the Supreme Court in Barbed Wire Patent Case rejected the oral

testimony of 24 witnesses who testified that they had seen the same patented barbed

wire fence 16 years earlier at a county fair as being unreliable testimony of

“unsatisfactory character” due to “the forgetfulness of witnesses, their liability to

mistakes, their proneness to recollect things as a party calling them would have them


2
 Mr. Bottom is also a                                           on        behalf. See
Ex. A-13,                          . In an
                                                                                has
nothing to do with the facts leading to the development of the Ketris 9000. See Ex.
A at ¶¶ 53-54; Ex. A-1 at 231/15-22; 232/4-6 & 14-23; Ex. A-14,                  .
                                          19
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 27 of 35




recollect them....” Woodland Trust, 148 F.3d at 1372 (quoting Barbed Wire Patent

Case, 143 U.S. 275 (1892)).

                3.1.2.4. Mr. Bottom’s Uncorroborated Oral Testimony Alone is
                        Insufficient to Constitute Clear and Convincing Evidence to
                        Support § 102(a) or § 102(g) and, Thus § 103

      “Corroboration of oral evidence of prior invention is the general rule in patent

disputes.” Woodland Trust, 148 F.3d at 1372. But here, the only evidence about the

modifications made over 19 years ago to the defective Ethernet switches is from Mr.

Bottom’s oral testimony. Thus, Mr. Bottom’s uncorroborated oral testimony alone

does not establish by clear and convincing evidence that the modified Ethernet

switches allegedly used at the N+I show were hot-swappable” to, thus, constitute a

“hot-swappable ethernet switch module” See Sandt Tech., 264 F.3d at 1350 (“It is

well established in our case law that a party claiming his own prior inventorship

must proffer evidence corroborating his testimony.”). As such, the Ketris 9000

allegedly shown at the N+I show is not eligible prior art to the ’021 Patent under the

prior public knowledge or use provision of § 102(a) or the prior invention provision

of § 102(g)(2), which thereby negates its eligibility as prior art under § 103.

      Notwithstanding the issue regarding NDAs, as discussed below in § 3.1.4.,

the absence of evidence corroborating Mr. Bottom’s oral testimony also supports the

conclusion that Dell cannot establish by clear and convincing evidence that the

                                          20
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 28 of 35




Ketris 9000 allegedly demonstrated by Bryn Forbes to customers between May and

August 2000 had a “hot-swappable ethernet switch module,” as required in each

claim of the ’021 Patent. Consequently, this missing required claim element

eliminates the Ketris 9000 from being prior art under § 102(a), § 102(g)(2), and,

thus, § 103 based on Mr. Forbes’s summer 2000 customer visits.

             3.1.3. Because There is No Clear and Convincing Evidence that
                    Polling the Ethernet Switch was Ever Added Before 2001, Ketris
                    9000 is Not Prior Art to Claims 20 and 22 of the ’021 Patent
      In addition to the “hot-swappable ethernet switch module” required by all

asserted claims, Dell cannot establish by clear and convincing evidence that the

Ketris 9000 demonstrated at the N+I show or at anytime thereafter during any of Mr.

Forbes’s customer visits between May and August 2000 included a microcontroller

module configured to “remotely poll … the ethernet switch module,” which is an

additional element of asserted claims 20 and 22 of the ’021 Patent. Thus, the Ketris

9000 cannot as a matter of law constitute prior art to any invalidity ground asserted

by Dell against claims 20 and 22.

      As explained above, the only Ethernet switches used at the N+I show were

the modified Ethernet switches. See supra § 1.2.1. Thus, it follows that Ziatech was

not able to implement any configuration in the Ketris Active Manager software

running on the server blades that would poll the modified Ethernet switch created

                                         21
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 29 of 35




                                Ex. A-4 at 165/21-23 & 166/14-15. As a result, when

questioned whether or not he



                 Mr. Bottom responded:

                                                                                Ex. A

at ¶ 29; Ex. A-1 at 245/7-14.

      It appears that Ziatech knew well before the N+I show that it would not have

an Ethernet switch ready in time because it delayed developing a feature in the Ketris

Active Manager software running on the server blades to poll the Ethernet switch,

calling it “Feature to be released” in the future, as discussed above. See supra § 1.3.

Thus, Dell cannot establish by clear and convincing evidence that the Ketris 9000 is

prior art to claims 20 and 22 of the ’021 Patent for purposes of anticipation under

§ 102, or obviousness in combination with another prior art reference under § 103.

             3.1.4. Evidence of NDAs Precludes any Ketris 9000 Unit Allegedly
                    Shown by Mr. Forbes During the Summer 2000 From
                    Constituting Prior Art Under § 102 or § 103
       “[T]o invalidate a patent based on prior knowledge or use [under § 102(a)],

that knowledge or use must have been available to the public.” Woodland Trust, 148

F.3d at 1370. Yet, “[c]ases in which courts find that a prior use was not a ‘public

                                          22
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 30 of 35




use’ within the meaning of 35 U.S.C. § 102 have found active concealment of the

method or system by the prior user, typically by contractual agreements to maintain

secrecy.” AdvanceMe v. RapidPay, 509 F. Supp. 2d 593, 609 (E.D. Tex. 2007).

      With respect to Dell’s allegations that the Ketris 9000 system was publicly

displayed, publicly operated, and offered for sale by Bryn Forbes on customer visits

between May and August of 2000, Mr. Forbes initially testified that



             Ex. A at ¶¶ 34-35 (quoting Ex. A-5 at 31/20-24). Mr. Forbes later

clarified, however, that                                                    . See id.

¶ 35 (Ex. A-5 at 32/8-9:

              .”). These undisputed facts are more than sufficient to defeat any

notion that Dell can establish by clear and convincing evidence that Mr. Forbes’s

customer visits somehow otherwise constituted public use prior art under § 102(a),

which also negates application as prior art under § 103.

4.    A RGUMENT R EGARDING “RLX”

      4.1.   Dell Cannot as a Matter of Law Establish by Clear and Convincing
             Evidence that the Orbiter Prototype or any device under its “RLX”
             Label is Prior Art to the ’021 Patent under §§ 102(a), (b), or (g)
      The crux of Dell’s “RLX”-based arguments, according to Dr. Michalson’s

report, revolves around the Orbiter prototype and whether it was reduced to practice,


                                         23
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 31 of 35




publicly known, or offered for sale before the ’021 Patent’s priority date. See Ex. C,

Michalson’s Invalidity Report at ¶¶ 120-124. However, as with the Ketris 9000, Dell

relies only on uncorroborated oral testimony, this time from current Dell employee,

Stephen Rousset, who was previously employed at Rocketlogix/RLX. See supra

§ 1.5. But Dell cites no evidence corroborating Mr. Rousset’s oral testimony to tie

the features of the Orbiter prototype to the claim limitations of the ’021 Patent in an

attempt to show reduction to practice. See e.g. Ex. C at ¶ 120 (incorporating the

“RLX” claim chart attached as Exhibit 35); Ex. D, Exhibit 35 “RLX” claim chart.

      Also, Mr. Rousset’s testimony confirms there was no event that would qualify

the Orbiter prototype as prior art under § 102(a), (b), or (g)3 due to non-disclosure

agreements. As discussed above, Mr. Rousset testified that



                               See Ex. A at ¶¶ 41-43; see supra § 1.5.

      Therefore, in addition to the lack of corroborating evidence establishing that

the Orbiter prototype reduced the invention of the ’021 Patent to practice, Mr.

Rousset’s testimony about



3
  Dell cannot rely upon the filing date of the Hipp patent as a constructive reduction
to practice as part of a § 102(g) argument because Dell relied on Hipp in the IPR and
is therefore statutorily estopped from re-arguing Hipp in this action pursuant to 35
U.S.C. § 315(e).
                                          24
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 32 of 35




that Dell cannot establish by clear and convincing evidence that the Orbiter

prototype qualifies as prior art under § 102(a) based on any public knowledge or use;

§ 102(b) based on any public use or sale more than a year before the ’021 Patent’s

priority date; or § 102(g) making of the invention of the ’021 Patent before the ’021

Patent’s priority date.” See Sandt Tech., 264 F.3d at 1350 (“Section 102(g)(2)

provides that a person is entitled to a patent unless ‘before the applicant’s invention

thereof the invention was made in this country by another who had not abandoned,

suppressed, or concealed it.’”) (quoting 35 U.S.C. § 102(g)(2)) (emphasis added).

This failure also infects the RLX 324 that was released in May 2001 for the same

reasons. See supra § 1.5. As such, Dell cannot sustain its obviousness invalidity

contention pursuant to 35 U.S.C. § 103 based on the Hipp patent in combination with

“RLX” (whether the Orbiter prototype or the RLX 324 system), which is why partial

summary judgment of no invalidity is appropriate in this instance.

5.    C ONCLUSION
      For all these reasons, partial summary judgement of no invalidity should be

granted on all invalidity grounds of Dell asserting “Ketris” or “RLX” under 35

U.S.C. § 102 or § 103, including as identified in the invalidity report of Dr.

Michalson in Ex. C on pages ii. to iv.




                                          25
Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 33 of 35




Respectfully submitted this 7th day of August, 2019.


                               /s/ N. Andrew Crain
                               N. Andrew Crain
                               Georgia Bar No. 193081
                               andrew.crain@thomashorstemeyer.com
                               Dan R. Gresham
                               Georgia Bar No. 310280
                               dan.gresham@thomashorstemeyer.com
                               Eric Maurer
                               Georgia Bar No. 478199
                               eric.maurer@thomashorstemeyer.com
                               Robert D. Gravois
                               Georgia Bar No. 600183
                               robert.gravois@thomashorstemeyer.com
                               THOMAS | HORSTEMEYER, LLP
                               3200 Windy Hill Rd SE
                               Suite 1600E
                               Atlanta, Georgia 30339
                               Telephone: 770.933.9500
                               Facsimile: 770.951.0933


                               Attorneys for Plaintiff Acceleron, LLC




                                 26
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 34 of 35




                   LOCAL RULE 7.1D CERTIFICATION


      The undersigned hereby certifies that the foregoing was prepared in Times

New Roman 14 point, which is one of the font and point selections approved by the

Court under Local Rule 5.1B.

                                     /s/ N. Andrew Crain
                                     N. Andrew Crain
                                     Georgia Bar No. 193081
                                     Attorney for Plaintiff Acceleron, LLC




                                       27
     Case 1:12-cv-04123-TCB Document 257-1 Filed 08/07/19 Page 35 of 35




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


ACCELERON, LLC,
                                            Civil Action File No.
                Plaintiff,
      v.                                    1:12-CV-04123-TCB

DELL, INC.,
      Defendant.




                             CERTIFICATE OF SERVICE
      I hereby certify that on August 7, 2018, the foregoing was filed using the

Court’s ECF system, which will automatically send electronic notice of such filing

to all attorneys of record.


                                     /s/ N. Andrew Crain
                                     N. Andrew Crain
                                     Georgia Bar No. 193081
                                     Attorney for Plaintiff Acceleron, LLC




                                       28
